Title: General Orders, 24 December 1782
From: Washington, George
To: 


                        

                            Head Quarters Newburgh Tuesday 24th December 1782
                            Parole Derby.
                            Countersigns Epping, Fredericksburgh.
                        
                        
                            
                                For the day tomorrow
                                 
                                Lieutenant Col. Hull, Major Morrell.
                            
                            
                                For duty tomorrow
                                
                                the 2d Newyork regiment.
                            
                        
                        The Board assembled for the purpose of assertaining the facts relative to an agreement said to have been made
                            between Captains Jackson of the 3d and Pillsbury of the 6th Massachusetts regiments, report it as their opinion that an
                            exchange was fully effected before the promulgation of the resolution of Congress of the 19th November last; and that
                            Captain Jackson ought to continue in service in room of Captn Pillsbury.
                        The Commander in Chief, approves the opinion of the Board.
                    